 


114 HR 2320 RH: Federal Improper Payments Coordination Act of 2015
U.S. House of Representatives
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 228 
114th CONGRESS 1st Session 
H. R. 2320 
[Report No. 114–299] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2015 
Mr. Mulvaney (for himself, Mrs. Bustos, Mr. Carter of Georgia, Mr. Connolly, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 

October 20, 2015
Additional sponsors: Mr. Cooper, Ms. Duckworth, Mr. Tom Price of Georgia, Mr. Woodall, Mr. Jody B. Hice of Georgia, and Mr. Cartwright

 
October 20, 2015 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on May 14, 2015 
 
 
 
 
A BILL 
To provide access to and use of information by Federal agencies in order to reduce improper payments, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Improper Payments Coordination Act of 2015. 2.Availability of the do not pay initiative to the judicial and legislative branches and statesSection 5 of the Improper Payments Elimination and Recovery Improvement Act of 2012 (31 U.S.C. 3321 note) is amended— 
(1)in subsection (b)(3)— (A)in the paragraph heading, by striking by agencies; and 
(B)by adding at the end the following: States and any contractor, subcontractor, or agent of a State, and the judicial and legislative branches of the United States (as defined in paragraphs (2) and (3), respectively, of section 202(e) of title 18, United States Code), shall have access to, and use of, the Do Not Pay Initiative for the purpose of verifying payment or award eligibility for payments (as defined in section 2(g)(3) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note)) when, with respect to a State, the Director of the Office of Management and Budget determines that the Do Not Pay Initiative is appropriately established for that State and any contractor, subcontractor, or agent of the State, and, with respect to the judicial and legislative branches of the United States, when the Director of the Office of Management and Budget determines that the Do Not Pay Initiative is appropriately established for the judicial branch or the legislative branch, as applicable. To ensure consistency with the principles of section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974) the Director of the Office of Management and Budget may issue guidance that establishes privacy and other requirements that shall be incorporated into Do Not Pay Initiative access agreements with States, including any contractor, subcontractor, or agent of a State, and the judicial and legislative branches of the United States.; and (2)in subsection (d)(2)— 
(A)in subparagraph (B), by striking and after the semicolon; (B)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(C)by inserting after subparagraph (C) the following:  (D)may include States and their quasi-government entities, and the judicial and legislative branches of the United States (as defined in paragraphs (2) and (3), respectively, of section 202(e) of title 18, United States Code) as users of the system in accordance with subsection (b)(3).. 
3.Improving the sharing and use of data by government agencies to curb improper paymentsThe Improper Payments Elimination and Recovery Improvement Act of 2012 (31 U.S.C. 3321 note) is amended— (1)in section 5(a)(2), by striking subparagraph (A) and inserting the following: 
 
(A)The death records maintained by the Commissioner of Social Security.; and (2)by adding at the end the following: 
 
7.Improving the use of data by government agencies for curbing improper payments 
(a)Prompt reporting of death information by the department of state and the department of defenseNot later than 1 year after the date of enactment of this section, the Secretary of State and the Secretary of Defense shall establish a procedure under which each Secretary shall, promptly and on a regular basis, submit information relating to the deaths of individuals to each agency for which the Director of the Office of Management and Budget determines receiving and using such information would be relevant and necessary. (b)Guidance to agencies regarding data access and use for improper payments purposes (1)In generalNot later than 12 months after the date of enactment of this section, the Director of the Office of Management and Budget, in consultation with the Council of the Inspectors General on Integrity and Efficiency, the heads of other relevant Federal, State, and local agencies, and Indian tribes and tribal organizations, as appropriate, shall issue guidance regarding implementation of the Do Not Pay Initiative under section 5 to— 
(A)the Department of the Treasury; and (B)each agency or component of an agency— 
(i)that operates or maintains a database of information described in section 5(a)(2); or (ii)for which the Director determines improved data matching would be relevant, necessary, or beneficial. 
(2)RequirementsThe guidance issued under paragraph (1) shall— (A)address the implementation of subsection (a); and 
(B)include the establishment of deadlines for access to and use of the databases described in section 5(a)(2) under the Do Not Pay Initiative.. 4.Data analyticsSection 5 of the Improper Payments Elimination and Recovery Improvement Act of 2012 (31 U.S.C. 3321 note), is amended by adding at the end the following: 
 
(h)Report on improper payments data analysisNot later than 180 days after the date of enactment of the Federal Improper Payments Coordination Act of 2015, the Secretary of the Treasury shall submit to Congress a report which shall include a description of— (1)data analytics performed as part of the Do Not Pay Business Center operated by the Department of the Treasury for the purpose of detecting, preventing, and recovering improper payments through preaward, postaward prepayment, and postpayment analysis, which shall include a description of any analysis or investigations incorporating— 
(A)review and data matching of payments and beneficiary enrollment lists of State programs carried out using Federal funds for the purposes of identifying eligibility duplication, residency ineligibility, duplicate payments, or other potential improper payment issues; (B)review of multiple Federal agencies and programs for which comparison of data could show payment duplication; and 
(C)review of other information the Secretary of the Treasury determines could prove effective for identifying, preventing, or recovering improper payments, which may include investigation or review of information from multiple Federal agencies or programs; (2)the metrics used in determining whether the analytic and investigatory efforts have reduced, or contributed to the reduction of, improper payments or improper awards; and 
(3)the target dates for implementing the data analytics operations performed as part of the Do Not Pay Business Center..   October 20, 2015 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 